Case 1:19-cv-00488-DBH Document 29 Filed 12/10/20 Page 1 of 1      PageID #: 1081




                     UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 TAMMY H.,                                )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )
                                          )       CIVIL NO. 1:19-CV-488-DBH
 ANDREW M. SAUL, COMMISSIONER,            )
 SOCIAL SECURITY ADMINISTRATION,          )
                                          )
                         DEFENDANT        )

              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE

      On October 25, 2020, the United States Magistrate Judge filed with the
court, with copies to counsel, his Report and Recommended Decision.           The
plaintiff filed an objection to the Recommended Decision on November 9, 2020,
and the SSA filed its response to the objection on November 23, 2020. The
plaintiff’s motion to file a reply is GRANTED.      Oral argument was held on
December 8, 2020.
      I have reviewed and considered the Recommended Decision, together with
the entire record; I have made a de novo determination of all matters adjudicated
by the Recommended Decision; and I concur with the recommendations of the
United States Magistrate Judge for the reasons set forth in the Recommended
Decision, and determine that no further proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The Commissioner’s decision is AFFIRMED.

      SO ORDERED.

      DATED THIS 10TH DAY OF DECEMBER, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
